Citation Nr: 0021252	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD based on a de 
novo review of the record.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.

By rating decision of July 1986, the RO denied the veteran's 
claims for service connection for PTSD and for residuals of a 
head injury.  The veteran did not thereafter initiate an 
appeal and the decision became final.  A subsequent rating 
decision in December 1989 found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision in which 
the RO found that new and material evidence had not been 
submitted to reopen claims of service connection for PTSD and 
for residuals of a head injury.  The veteran appealed and was 
afforded a hearing at the RO before the undersigned member of 
the Board in May 1996.  By decision of October 1996, the 
Board found that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for PTSD and residuals of a head injury.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 1999 Order of the 
Court, that part of the October 1996 Board decision which 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for PTSD was vacated 
and remanded, based on a change in the law concerning new and 
material evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  (That 
part of the October 1996 Board decision which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a head injury 
was affirmed.)

In February 2000, the Board remanded the issue involving 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for PTSD 
to comply with the Court precedent articulated in Hodge, 
supra, and Elkins, supra.  Following the Board remand in 
February 2000, the RO reconsidered the issue of whether new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In an April 2000 supplemental statement of the case 
(SSOC), the RO concluded that new and material evidence had 
not been submitted to reopen the veteran's claim.  The Board 
notes that documentation in the claims folder reveals that 
the whereabouts of the veteran are currently unknown and that 
efforts to locate a current address for the veteran by the RO 
and his representative were unsuccessful.  Thus, the veteran 
did not receive a copy of the April 2000 SSOC.  Nonetheless, 
the case has now been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In July 1986, the RO denied service connection for PTSD.  
The veteran did not file a timely appeal and the rating 
decision became final.

2.  In December 1989, an RO rating decision found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.

3.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the last 
final RO rating decision in December 1989.

4.  The veteran's claim of service connection for PTSD is 
plausible.


CONCLUSIONS OF LAW
1.  New and material evidence to reopen a claim of service 
connection for PTSD been presented.  38 U.S.C.A. §§ 1110, 
5107, 5108, (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Court has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge, supra (which overruled the legal 
test previously used to determine the "materiality" element 
of the new and material evidence test) now requires a three-
step process for reopening claims.  Elkins, supra.  Under the 
new Elkins test, VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

At the time of the last prior final decision in December 
1989, the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for PTSD.  The veteran's original claim of service 
connection for PTSD had been denied on the basis that there 
were no verified stressors to support the diagnosis of PTSD.  
The Board notes that the veteran had service in the Republic 
of Vietnam in 1965 and 1966.  His military occupational 
specialty (MOS) was ammunition storage specialist.  The 
veteran's service medical records do not establish that he 
engaged in combat with the enemy.  Using the guidelines 
articulated above, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the December 1989 RO decision.

In conjunction with his claim to reopen, the veteran 
submitted VA treatment records for the period from June 1986 
through October 1987.  Appellate review of those records 
shows treatment for PTSD and associated symptoms including 
flashbacks, depression, nightmares and hallucinations.  A 
July 1986 VA hospital summary reported a history of prior 
treatment for PTSD with current symptoms of nightmares, 
visual hallucinations, startle reaction and flashbacks.  The 
veteran left the hospital without authorization and did not 
return; he was discharged with a diagnosis of PTSD.

By letter of September 1989, the RO requested information 
from the veteran about his reported stressors in service to 
support his claim of entitlement to service connection for 
PTSD, as well as information related to his post-service work 
and medical treatment history.  No response was received from 
the veteran and the letter was not returned to the RO as 
undeliverable.  By rating decision of December 1989, the RO 
concluded that the veteran had failed to submit evidence 
confirming an in-service stressor, and the claim was denied.  
The veteran was notified of this decision and provided notice 
of his appellate rights.  He did not appeal.

The veteran attempted to reopen his claim of service 
connection for PTSD again in May 1992.  At that time, the 
veteran again submitted VA outpatient treatment records 
showing current treatment for PTSD.  Subsequent VA treatment 
records dated from September 1987 through May 1992 reveal 
that the veteran was receiving ongoing treatment for PTSD 
with associated symptoms.

A June 1992 letter from the veteran's sister noted that the 
veteran had been nervous and jumpy since his discharge from 
service.  She also reported problems that the veteran had 
experienced readjusting to civilian life.

In a June 1992 statement, the veteran reported, for the first 
time, that he witnessed "men being blown apart by incoming 
rounds" of ammunition while he was in Vietnam.

On VA psychiatric examination in June 1992, the veteran was 
diagnosed with an anxiety disorder, not otherwise specified.  
The examiner specifically indicated that a diagnosis of PTSD 
was not supported.

In September 1992, the veteran's therapist at the New River 
Mental Health Center submitted a letter indicating that he 
had followed the veteran for treatment of PTSD since May 
1992.  He related the veteran's PTSD to traumatic experiences 
from military combat in Vietnam.

On subsequent VA psychiatric examination in September 1992, 
the veteran reported that his MOS in service was an 
ammunition storage specialist, but he volunteered to be a 
"tunnel rat."  He indicated that he was awarded the Purple 
Heart, Bronze Star and Combat Infantryman Badge.  He 
complained of feelings of nervousness and anxiety, 
nightmares, flashbacks, hypervigilance, difficulty sleeping 
and exaggerated startle response.  With respect to his 
stressors in service, the veteran told the VA examiner, for 
the first time, that he was on patrol once a week and had 
been under enemy fire 50 percent of the time.  He also 
indicated that he had participated in hand to hand combat, 
flew helicopters as a doorgunner, and experienced the "honey 
pot," wherein an American would be tortured in an attempt to 
lure additional soldiers to be ambushed.  None of these 
stressors had previously been reported by the veteran to 
support his diagnosis of PTSD.  The veteran further reported 
three incidents of head trauma that involved significant 
periods of unconsciousness, including a bunker caving in on 
him, mortar fire which knocked him unconscious, and a motor 
vehicle accident.  He reported dreaming of combat 3-4 times 
per week.  He reported feelings of guilt at having survived 
and said that he had to kill children on occasion.  Following 
a review of the claims folder, the VA examiner commented that 
the veteran's psychological testing was invalid and that the 
veteran had attempted to exaggerate his symptoms.  The VA 
examiner referenced a number of inconsistencies in the 
veteran's history, including the absence of any combat awards 
or decorations, and incidents of illegal drug use and 
criminal behavior that were minimized by the veteran.  There 
was no specific in-service incident identified by the veteran 
to support his claim of PTSD despite the fact that he 
reported nearly all of the symptoms which have been 
associated with that disorder.  Based largely on the 
inconsistencies and omissions of the veteran, the examiner 
came to the conclusion that a diagnosis of PTSD was not 
warranted.  The diagnostic impression included depressive 
disorder, anxiety disorder, cannabis abuse and cocaine abuse, 
both by history, and the possibility of a severe personality 
disorder.  Some of the stressors reported by the veteran, 
specifically those stressors involving witnessing atrocities 
during his service in Vietnam and engaging in combat 
situations, were not previously claimed at the time of the 
July 1986 or December 1989 rating decisions and were not 
considered by the RO in those rating decisions.

Additional VA treatment records were received and reflect 
ongoing treatment for symptoms including sleeping problems, 
decreased appetite, depression, nightmares and flashbacks.  
The veteran was noted to have been hospitalized in 1985 
following a suicide attempt.  A diagnosis of possible 
borderline personality was made.

Several lay statements were submitted which report that the 
belief that the veteran had a "mental" condition, to 
include references to a notable change in the veteran's 
behavior since his discharge from service.

In June 1993, the veteran submitted a statement with 
stressors to support his claim of entitlement to service 
connection for PTSD.  He indicated that he had not been able 
to admit these stressful incidents prior to June 1993.  
Review of the veteran's statement reveals one additional 
stressor which had not previously been reported or considered 
by the RO: witnessing a little girl being shot and lying in 
the road.

In May 1996, a statement was received from Paul F.C. Despres, 
M.S., a staff psychologist at a county detention center, who 
indicated that the veteran had been seen in September 1985 at 
which time he related events of military service which had 
produced trauma.

Also in May 1996, the veteran submitted a copy of a Treatment 
Alternatives to Street Crime (TASC) evaluation/assessment 
that had been conducted by the Chester County, Pennsylvania 
authorities in September 1992.  The assessment noted the 
veteran's periodic flashbacks as well as a diagnosis of PTSD.

At his Board hearing before the undersigned member of the 
Board in May 1996, the veteran testified that he performed 
the duties of a "tunnel rat" during his military service in 
Vietnam.  He noted three separate occasions in which he 
encountered someone in one of the tunnels and had to fire a 
gun.  The veteran did not relate any additional stressors in 
his hearing testimony to support the diagnosis of PTSD.

Based on a longitudinal review of all evidence received since 
the December 1989 RO decision, including the veteran's 
additionally claimed stressors not previously considered by 
the RO, the Board finds that new and material evidence has 
been presented to reopen the veteran's claim of entitlement 
to service connection for PTSD.  As such, the veteran's claim 
is reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).


Service Connection Based on De Novo Review of the Record

Inasmuch as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, the Board must now consider whether the veteran has 
presented a well-grounded claim based on a de novo review of 
the evidence of record.  See Elkins, supra.  As noted above, 
service connection has been denied on the basis that the 
veteran's reported stressors to support the diagnosis of PTSD 
have not been verified.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran alleges that he has PTSD as a result of 
experiencing stressful events related to his service in 
Vietnam, to include performing duties as a "tunnel rat," 
witnessing atrocities to include the deaths of servicemen and 
civilians, and engaging in hand-to-hand combat.

Appellate review of the claims folder documents that the 
veteran has been diagnosed with PTSD and has received 
intermittent treatment, to include occasional 
hospitalizations, for several years.  The diagnoses of PTSD 
have been based on the veteran's assertions of combat 
experiences in Vietnam as well as engaging in duties as a 
"tunnel rat" in Vietnam.

At the time of the July 1986 and December 1989 rating 
decisions, the veteran's reported stressor to support his 
claim of entitlement to service connection for PTSD was his 
contention that he served as a "tunnel rat" in Vietnam 
which exposed him to significant trauma as he encountered the 
enemy while going through tunnels.  The veteran's contentions 
with respect to these alleged duties in service were not 
documented in his service medical records or in his DD-214.

Subsequent to the July 1986 and December 1989 rating 
decisions, the veteran has reported additional stressors 
which were not previously considered by the RO to support a 
claim of entitlement to service connection for PTSD.  These 
stressors, namely witnessing men being blown apart by 
incoming rounds, witnessing various atrocities in service, 
including the wounding of a little girl, engaging in hand-to-
hand combat, flying helicopters as a doorgunner, and 
witnessing the "honey pot" scenario wherein an American 
soldier was ambushed and tortured.  The veteran's assertions 
as to his stressful in-service experiences and the diagnosis 
of PTSD in the claims folder which has been related to his 
military service, render his claim, at least, plausible.  
Hence, his claim for service connection for PTSD is well 
grounded.  See 38 U.S.C.A. § 5107(a); Patton v. West, 12 Vet. 
App. 272, 276-277 (1999).


ORDER

1.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been 
submitted.  Accordingly, to this extent, the appeal is 
allowed.

2.  The claim of service connection for PTSD is well grounded 
and, to this extent, the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of entitlement to service connection for PTSD, VA is 
obligated to assist him in the development of that claim.  
38 U.S.C.A. § 5107(a).

In this case, the question now turns to whether the veteran 
has a credible diagnosis of PTSD when the diagnosis is 
considered in light of the remaining criteria for service 
connection for PTSD; namely, evidence that the claimed 
stressors actually took place, and evidence of a nexus 
between the verified stressors and the veteran's symptoms.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1999); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not 
combat-related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Here, the veteran has maintained that he was engaged in 
combat with the enemy in Vietnam.  However, the evidence of 
record does not support that conclusion.  As previously 
noted, the veteran's MOS was ammunitions storage specialist; 
the veteran has maintained that he also served as a "tunnel 
rat" and as a door gunner on a helicopter.  The veteran's 
DD-214 indicates that the veteran received various medals, to 
include a Republic of Vietnam Campaign Medal, but there is no 
evidence that he has received any medals or decorations 
specific to combat service.  At the September 1992 VA 
psychiatric examination, the veteran claimed to have been 
awarded the Purple Heart, Bronze Star and Combat Infantry 
Badge, all medals reflecting combat service.  His personnel 
records do not otherwise establish evidence of combat 
service.  Under such circumstances, corroboration of the 
occurrence of the veteran's claimed in-service stressful 
experiences is necessary.  Id.  In this case, however, the 
record contains no such corroboration.

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  The service 
medical records are negative for complaints, treatment or 
diagnosis of PTSD during service.  The veteran's service 
personnel records are not in the claims folder.  Based on the 
veteran's assertions with respect to engaging in combat with 
the enemy in Vietnam and performing duties outside of his 
MOS, the Board finds that it would be helpful to obtain the 
veteran's service personnel records to fully consider the 
veteran's claim.

The claims folder contains a current diagnosis of PTSD.  The 
veteran has been treated at a number of VA facilities as well 
as private mental health care facilities where he has been 
diagnosed as having PTSD.  The diagnosis of PTSD was not 
based on any stressors which have been verified.

As noted above, the veteran initially reported a stressor 
based only on his contention that he was a "tunnel rat" in 
Vietnam.  The evidence of record now contains additional 
stressors reported by the veteran which the RO has not 
attempted to verify.  The Board notes that while the stressor 
concerning his duties as a "tunnel rat" may not be capable 
of verification, the RO has not requested verification of any 
of the other stressors reported by the veteran which may be 
capable of verification by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  It is the opinion of 
the Board that the veteran has provided some information 
which, by itself or with additional information from the 
veteran, may be capable of verification.  With regard to 
these incidents, we are now governed by the holding of the 
Court in Cohen.  On this basis, remand is warranted to 
attempt to verify these stressors.

In addition, the veteran testified at his May 1996 Board 
hearing that he had been awarded Social Security Disability 
Benefits in 1993.  The Court has held that in such instances, 
and with regard to the issue before the Board on appeal, the 
award letter and a copy of the medical records underlying the 
award of Social Security disability benefits must be obtained 
and reviewed by VA.  Massors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, as noted above, the Board is fully aware that the 
whereabouts of the veteran are currently unknown.  Prior to 
conducting those aspects of the development below which 
require the veteran's participation, the RO should exert 
reasonable efforts to locate the veteran, utilizing any 
assistance which his service representative can provide.  All 
efforts to ascertain the veteran's address should be 
documented for the record.  In the event the veteran cannot 
be located, the RO should take appropriate action, to include 
consideration of the provisions relating to abandoned claims, 
38 C.F.R. § 3.158 (1999).  

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  Specifically, 
the veteran should be asked to provide 
specific information regarding the date, 
time, location and names of individuals 
involved in the following incidents or 
other atrocities: (a) men who were 
"blown apart" by incoming rounds of 
ammunition and witnessed by the veteran; 
(b) specific details about the area(s) in 
which he was subject to enemy fire, 
engaged in hand to hand combat with the 
enemy, and flew helicopters as a 
doorgunner; (c) specific information 
regarding his report of witnessing the 
"honey pot" wherein an American was 
tortured in an attempt to lure additional 
soldiers to ambush.  The veteran is 
advised that this information is vitally 
necessary in order to attempt to verify 
the claimed stressful event and that he 
must be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  In addition to information 
from the veteran himself, corroborating 
statements from fellow soldiers who 
served with the veteran may be submitted.

2.  The RO should obtain a copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  Those 
records should be associated with the 
claims folder.

3.  The RO should also ask the veteran 
whether he has received any treatment for 
PTSD since 1992, the date of the most 
recent VA treatment records in the claims 
folder.  Based on his response, the RO 
should obtain a copy of the veteran's 
treatment records referable to PTSD from 
the identified source(s), and place them 
in the claims folder.

4.  The RO should also obtain a complete 
copy of the veteran's file with the 
Social Security Administration, including 
a copy the decision awarding disability 
benefits and a copy of all medical 
records associated with the veteran's 
application which supported the award of 
such disability benefits.

5.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed stressors, 
together with a copy of the DD Form 214 
and the veteran's service personnel 
records and all associated documents, to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors as reported above.

6.  If corroboration of the 
aforementioned stressor(s) is received, 
the RO should schedule the veteran for an 
examination by a VA psychiatrist to 
determine the presence or absence of PTSD 
and, if present, whether it is related to 
one or more verified stressors in 
service.  The examiner must be instructed 
that only an event which has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such stressor in service has resulted 
in PTSD.  The examination report must 
indicate that a review of the claims 
folder was accomplished.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, to 
the extent possible.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with an SSOC and given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The veteran need take no action 
unless otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals


 



